Citation Nr: 1504027	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a non-service connected pension. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982, October 1985 to May 1986, and May 1992 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

A November 2011 rating decision and a September 2012 Statement of the Case (SOC) referenced the RO's review of VA treatment records (Dallas VAMC records from April 29, 2011 through October 27, 2011) that have not been associated with the claims file.  Then, in connection with the supplemental statement of the case issued in 2013, some VA treatment records from 2012 and 2013 were obtained, but there is still a gap in time for the 2011 records, which are relevant to this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from 2011 to the present from the Dallas, Texas VAMC.  Associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file. 

2.  Then, readjudicate the claim for a non-service connected pension.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

